Citation Nr: 1450001	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-46 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for left lower extremity radiculopathy, currently assigned a 10 percent rating.  

2.  Entitlement to a higher rating for lumbar spine disability, currently assigned a 40 percent rating.
 
3.  Entitlement to a compensable rating for a bulge of the left flank due to fascia disruption.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to April 1962.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is of record.  

The Veteran in a submitted statement in July 2009 asserted that due to his disabilities he could only sit in a recliner for any length of time, and he did not know what work he could do in that position.  In subsequent statements the Veteran did not allege that he is unemployable due to service-connected disabilities.  Neither the Veteran nor his representative raised the issue of entitlement to a total rating based on unemployability due to service-connected disabilities at the April 2014 hearing.  Thus, it is not clear to the Board whether the Veteran is claiming to be unemployable due to his service-connected disabilities.  If he is, he should so inform the RO, which should respond appropriately to any such clarification from the Veteran.

At his hearing before the undersigned, the Veteran raised the issue of entitlement to service connection for shortening of the right lower extremity due to pelvic tilt due to his service-connected low back disability.  That issue has not been developed or adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to higher ratings for left lower extremity radiculopathy and a bulge of the left flank due to fascia disruption are addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

At the April 2014 hearing, the Veteran informed the Board that he is satisfied with the 40 percent rating assigned for his service-connected low back disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a higher for a lumbar spine disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in testimony before the undersigned at the Veteran's April 2014 Travel Board hearing, the Veteran expressed satisfaction with the 40 percent assigned for his lumbar spine disability the subject of appeal.  He has thus effectively withdrawn that appeal.  38 C.F.R. § 20.204.  Hence, there remains no allegation of error of fact or law for appellate consideration as to the claim.  Accordingly, the Board does not have jurisdiction to review the appeal for this benefit, and the appeal must be dismissed.


ORDER

The appeal for a rating in excess of 40 percent for a lumbar spine disability is dismissed. 


REMAND

At the April 2014 hearing, the Veteran alleged that the disabilities at issue have increased in severity since the most recent VA examination to determine the degree of severity of the disabilities.

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.  This should include records from the Orlando VA Healthcare System (HCS), the Daytona Beach VA outpatient clinic, and rehabilitation records from Brooks Rehabilitation (on referral by VA).  
 
2.  Then, the Veteran should be afforded an examination by an examiner with sufficient expertise to determine the nature and extent of the Veteran's left lower extremity radiculopathy, as well as the nature and extent of any disability associated with his left flank bulge due to fascia disruption in a motor vehicle accident in service in 1960 (identified upon May 2005 VA examination as left iliac wing pelvic fascial disruption).  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

To the extent possible, the examiner should distinguish the manifestations of the left lower extremity radiculopathy from those of any other disorders present.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

The rationale for all opinions expressed must also be provided.  

3.  The RO or the AMC also should undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMC should readjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or 
other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


